Citation Nr: 0413448	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for a disorder of the 
upper back.

4.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1985 
to December 1999.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO).  The RO, inter alia, denied the 
veteran's claims of entitlement to service connection for 
residuals of a right knee injury, residuals of a left knee 
injury, disability of the upper back, and a sleep disorder.  

In the August 2002 rating decision, in addition to denying 
the claims noted above, the RO had granted the veteran's 
claims of entitlement service connection for dysthymia and 
for migraines, assigning, respectively, 30 percent and 10 
percent evaluations to those disabilities.  

The September 2002, notice of disagreement  submitted by the 
veteran included disagreement with the disabilities assigned 
to those disorders; the March 2003 statement of the case 
issued by the RO included those issues.  The veteran, 
however, did not submit a substantive appeal as to those 
issues in response to the March 2003 statement of the case, 
and those decisions became final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.202 (2003).  Consequently, the Board is 
without jurisdiction as to those increased rating issues, and 
has limited its appellate review to those issues reported on 
the title page.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112(West 
2002).
The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2001 the RO provided the veteran a development 
letter which is not compliant with the requirements of 
Quartuccio, supra.

In the course of a May 2002 VA compensation and pension 
examination, the veteran indicated that he had been receiving 
ongoing treatment for the disorders at issue from VA.  
Although treatment records from private medical care 
facilities dated through October 2001 have been obtained, 
there are no VA medical treatment records contained in the 
claims file.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the etiology of the disabilities at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Secondly, under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining 
a medical examination and medical opinion is necessary if 
there is competent medical evidence of a current disability 
and evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

The veteran had medical complaints in service that could be 
construed as pertinent to the disabilities at issue.  
However, notwithstanding the veteran's complaints to the 
contrary, the May 2002 VA examination failed to provide 
pertinent diagnoses for those disorders.  Although it 
appeared to be thorough, the May 2002 VA compensation 
examination was a general examination.  

Further, there is no indication in the report of the 
examination that the examiner had the benefit of a review of 
the veteran's claims file, including his service medical 
records.  In fact, it appears that the veteran's service 
medical records were not associated with the veteran's claims 
file until after the May 2002 examination.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran has a current right knee 
disability, left knee disability, upper 
back disability and/or a sleep disorder 
that is related to his period of service.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran has the 
listed disorder resulting from a disease 
or injury in service.  

3.  After making all necessary inquiries 
of the veteran and obtaining all 
necessary authorizations and releases, 
the VBA AMC should attempt to obtain 
copies of the veteran's VA treatment 
records created since his separation from 
service, and copies of his most recent 
private treatment records that have not 
heretofore been obtained.  The most 
recent private treatment records 
contained in the claims file are dated in 
October 2001.  All records obtained 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

5.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an orthopedic surgeon or 
other appropriate available medical 
specialist, to determine the 
relationship, if any, between any current 
knee or upper back disorder, if found, 
and active service.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical issues:
Is it at least as likely as not that 
any right or left knee or low back 
disorder(s) found on examination 
is/are related to service on any 
basis, or if preexisting service, 
was/were aggravated thereby?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

6.  The VBA AMC must also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an 
appropriate specialist skilled in the 
diagnosis and treatment of sleep 
disorders, to determine the 
relationship, if any, between any 
current sleep disorder, if found, and 
active service.  
The claims file and a separate copy of 
this remand must be made available to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the following 
medical issues:

Is it at least as likely as not that any 
sleep disorder(s) found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?  

A complete rationale for any opinions 
expressed should be provided.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures 
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for residuals of a 
right knee injury, residuals of a left 
knee injury, a disability of the upper 
back, and a sleep disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


